Citation Nr: 1104274	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-13 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected diabetes 
mellitus and/or as due to herbicide exposure.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for nerves (also claimed as 
hands shaking).

4.  Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities.

5.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1970, 
and from August 1975 to August 1980.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional office (RO) in Nashville, 
Tennessee, which denied the current appellate claims.

In September 2009, the Board remanded this case for further 
development to include adequate notification as to the 
requirements for secondary service connection, obtaining records 
from the Social Security Administration (SSA), and according the 
Veteran a VA cardiac examination which addressed the claim of 
secondary service connection.  The record reflects that adequate 
notification was sent via correspondence dated in November 2009, 
that records have been obtained from the SSA, and that a VA 
cardiac examination was conducted in January 2010.  All other 
development directed by the Board's remand appears to have been 
accomplished.  Therefore, a new remand is not required in order 
to comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).  

As an additional matter, the record reflects that when this 
appeal was last before the Board it also included the issues of 
entitlement to service connection for bilateral foot disorder 
(also claimed as hell spurs), bilateral hearing loss, and 
tinnitus.  However, the record reflects that service connection 
was subsequently established for these disabilities by a February 
2010 decision review officer decision.  In view of the foregoing, 
these issues have been resolved and are not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997

FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's coronary artery 
disease is secondary to his service-connected diabetes mellitus.

3.  The record reflects that the Veteran had active service in 
the Republic of Vietnam, and was presumptively exposed to 
herbicides therein.

4.  Coronary artery disease is a condition presumptively 
associated with herbicide exposure.

5.  The competent medical evidence does not reflect the Veteran 
has ever been diagnosed with a kidney disorder, peripheral 
neuropathy, a chronic disability manifested by hands shaking, nor 
PTSD or any other acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  Service connection is warranted for coronary artery disease 
as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2010).

2.  Service connection is not warranted for a kidney disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

3.  Service connection is not warranted for nerves (also claimed 
as hands shaking).  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

4.  Service connection is not warranted for peripheral neuropathy 
of the upper and lower extremities.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303 (2010).

5.  Service connection is not warranted for PTSD.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, and a duty to assist claimants by making 
reasonable efforts to get the evidence needed.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons stated below, the Board ultimately finds that 
service connection is warranted for coronary artery disease.  
Therefore, no further discussion of the VCAA is warranted 
regarding this claim as any deficiency has been rendered moot.

With respect to the other appellate claims, the Veteran was sent 
VCAA-compliant notification letters in February 2005, September 
2005, October 2006, November 2009 and January 2010.  Although all 
of these letters were clearly not sent prior to the initial 
adjudication of the appellate claims as required by Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004), they were all sent prior 
to the RO's most recent adjudication of the claims via a February 
2010 Supplemental Statement of the Case.  This development 
"cures" the timing problem associated with inadequate notice or 
the lack of notice prior to the initial adjudication.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claims, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and the Court's holding in Quartuccio, supra.  
Moreover, the October 2006 and November 2009 letters included the 
information regarding disability rating(s) and effective date(s) 
mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  The 
Veteran's service treatment records from his second period of 
active duty are on file, as are various post-service medical 
records to include those from the SSA.  

The Board acknowledges that the only service treatment records 
from the Veteran's first period of active service appear to 
consist solely of his August 1967 enlistment examination, and all 
efforts to obtain the absent records have been unsuccessful.  In 
such situations VA has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-of-
the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
However, the case law does not lower the legal standard for 
proving a claim for service connection but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005) (wherein the United States Court of Appeals for 
Veterans Claims (Court) declined to apply an "adverse 
presumption" where records have been lost or destroyed while in 
government control which would have required VA to disprove a 
claimant's allegation of injury or disease).

The Board also notes that the Veteran has had the opportunity to 
present evidence and argument in support of his claims, and 
nothing indicates he has identified the existence of any relevant 
evidence that has not been obtained or requested.  As part of his 
April 2007 Substantive Appeal, he indicated that no hearing was 
desired in conjunction with this appeal.  Although no VA medical 
examination was accorded to the Veteran regarding the 
disabilities denied by this decision, for the reasons detailed 
below the Board finds that no such development is warranted based 
on the facts of this case.  Most notably, while the Veteran may 
be competent to offer statements regarding persistent symptoms he 
feels are pertinent to these claims, the record does not 
establish that any of the claimed disabilities were or may be 
related to service.  

In view of the foregoing, the Board finds that the duty to assist 
the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that 
the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  The Board notes 
however that, as of July 13, 2010, VA amended its rules for 
adjudicating disability compensation claims for PTSD contained at 
38 CFR 
§ 3.304(f) to relax the evidentiary standard for establishing the 
required in-service stressor in certain cases.  See 75 Fed. Reg. 
39843 (July 13, 2010).  This revision adds to the types of claims 
that VA will accept through credible lay testimony, alone, as 
being sufficient to establish the occurrence of an in-service 
stressor without undertaking other development to verify the 
Veteran's account.  VA's specific PTSD regulation, § 3.304(f), 
previously only authorized VA to accept statements from Veterans 
who served in combat, as denoted by combat-related awards or 
decorations or other evidence sufficient to establish 
participation in combat, as sufficient to accept the occurrence 
of the claimed in-service stressor.  VA later amended its PTSD 
regulations to also accept the statements of Veterans who are 
former prisoners-of-war (POWs) and those with an in-service 
diagnosis of PTSD as sufficient to establish occurrence of an in-
service stressor if they are consistent with the places, types, 
and circumstances of service.  In addition, because of still 
other amendments, claims predicated on personal or sexual assault 
invoke special consideration - such as accepting after-the-fact 
medical nexus evidence to link the PTSD to the Veteran's military 
service and by allowing evidence from sources other than his or 
her service records to corroborate his or her account of the 
claimed stressor incident, including indications of behavioral 
changes.  See YR v. West, 11 Vet. App. 393, 399 (1998) and Patton 
v. West, 12 Vet. App. 272, 279-280 (1999).

The primary result of the amendment of 38 CFR § 3.304(f) is the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The new 
regulatory provision requires that: (1) a VA psychiatrist or 
psychologist, or contract equivalent, confirm that the claimed 
stressor is adequate to support a diagnosis of PTSD; (2) the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor.  But this most 
recent regulation amendment has no impact on PTSD stressors 
experienced during combat, internment as a POW or, as here, the 
result of personal or sexual assault.

So in the cases that are not within the purview of these 
exceptions mentioned, just because a physician or other health 
professional accepted appellant's description of his or her 
experiences as credible and diagnosed appellant as suffering from 
PTSD does not mean the Board is required to grant service 
connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his or her active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).




Analysis

Initially, the Board notes that the Veteran's service treatment 
records do not reflect he was diagnosed with heart disease, a 
kidney disorder, nerves (i.e., a chronic disability manifested by 
hands shaking), peripheral neuropathy, or PTSD or any other 
psychiatric disorder while on active duty.  For example, his 
heart, endocrine system, genitourinary system, neurologic system, 
and psychiatric condition were all clinically evaluated as normal 
on his March 1980 expiration of term of service examination.

The Board acknowledges that certain chronic disabilities, such as 
cardiovascular-renal disease, are entitled to presumptive service 
connection when found to be present to a compensable degree 
within the first post-service year.  38 C.F.R. §§ 3.307, 
3.309(a).  However, in this case, the record reflects that the 
Veteran's heart disease was first shown to be present several 
years after his separation from active service.  As such, he is 
clearly not entitled to a grant of service connection pursuant to 
these presumptive provisions.  Moreover, the Court has indicated 
that normal medical findings at the time of separation from 
service, and the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which there 
was no clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

The Veteran has contended, in part, that his coronary artery 
disease is secondary to his service-connected diabetes mellitus.  
Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board notes, however, that the impact one disability has upon 
another is not something subject to lay observation; a lay person 
can describe visible symptomatology, and whether an injury 
occurred, but cannot relate whether one disability caused or 
permanently aggravated another.  Such an etiological relationship 
is of the type that competent medical evidence is required, and 
nothing in the record indicates the Veteran has the requisite 
knowledge, skill, experience, training, or education to render a 
medical opinion.  See 38 C.F.R. § 3.159(a)(1).  Moreover, this 
finding is supported by the recent holding of Waters v. Shinseki, 
601 F.3d 1274 (Fed. Cir. 2010) in which the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held in the 
context of a claimant contending secondary service connection 
that the Veteran's own conclusory generalized statement that his 
service illness caused his present medical problems was not 
enough to entitle him to a medical examination.  If such a 
contention was not found sufficient in order to warrant a medical 
examination, it is clear that it is not sufficient to warrant a 
grant of service connection.

The Board observes that no competent medical opinion appears to 
be of record which supports the Veteran's contention of secondary 
service connection.  Rather, the January 2010 VA medical 
examination contains an opinion against such a finding supported 
by stated rationale consistent with the Veteran's medical 
history.  As this opinion was based upon a physical examination 
of the Veteran, and an accurate understanding of his medical 
history based upon review of his VA claims folder, the Board 
finds that it is supported by an adequate foundation.

In view of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's coronary artery disease 
being secondary to his service-connected diabetes mellitus.

However, the Veteran has also contended that his coronary artery 
disease is due to in-service herbicide exposure.  His service 
records reflect that he did have active duty in the Republic of 
Vietnam, and, as such, he was presumptively exposed to herbicides 
therein.  38 U.S.C.A. § 1116.  Moreover, service connection has 
already been established for diabetes mellitus based upon such 
presumed exposure.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered an herbicide agent and will be so considered 
in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall have 
become manifest to a degree of 10 percent or more within a period 
of one year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of VA announced his decision to 
establish presumptions of service connection, based upon exposure 
to herbicides within the Republic of Vietnam during the Vietnam 
era, for three new conditions: ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  As required by 38 
U.S.C. § 1116, VA issued regulations through notice and comment 
rule-making procedures to establish the new presumptions of 
service connection for those diseases.  On November 20, 2009, the 
Secretary of VA directed the Board to stay action on all claims 
for service connection that cannot be granted under current law 
but that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  Although the final rule amending 38 C.F.R. § 3.309(e) to 
add hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease to the list of 
diseases associated with exposure to certain herbicide agents was 
published on August 31, 2010, the Secretary did not lift the stay 
on adjudication of these claims until October 30, 2010, after the 
RO last adjudicated this claim via the February 2010 SSOC.

The Board observes that, for purposes of the revised regulatory 
provisions of 38 C.F.R. § 3.309(e), the term "ischemic heart 
disease" includes, but is not limited to, acute, subacute, and 
old myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina.  75 Fed. Reg. 53202, 53216 (August 31, 2010) (Emphasis 
added).  In short, coronary artery disease is a condition 
presumptively associated with herbicide exposure.  As the Veteran 
is presumed to have had such exposure while on active duty, 
service connection is warranted for his coronary artery disease; 
i.e., the benefit sought on appeal with respect to this claim is 
granted.

In regard to the other appellate claims, the Board notes that a 
thorough review of the competent medical evidence on file does 
not reflect the Veteran has ever been diagnosed with a kidney 
disorder, peripheral neuropathy, a chronic disability manifested 
by hands shaking, nor PTSD or any other acquired psychiatric 
disorder.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 
1131, and other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application for 
such disorders.  The Federal Circuit observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A § 
1110 to require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-service 
incident has resulted in a disability).  Simply put, in the 
absence of proof of present disability there can be no valid 
claim.  

In making the above determination, the Board is cognizant of the 
Court's holding in McLain v. Nicholson, 21 Vet. App. 319 (2007) 
that the requirement that a claimant have a current disability 
before service connection may be awarded for that disability is 
also satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if no disability is found to be 
present at the time of the claim's adjudication.  However, in 
this case, there is no competent medical evidence that the 
Veteran has ever been diagnosed with the claimed disabilities at 
any time during the pendency of this case.

The Board was also cognizant of the holding of Clemmons v. West, 
206 F.3d 1401, 1403 (Fed. Cir. 2000), in which the Federal 
Circuit emphasized that even though a veteran may only seek 
service connection for PTSD, the veteran's claim "cannot be 
limited only to that diagnosis, but must rather be considered a 
claim for any mental disability that may be reasonably 
encompassed."  In this case, however, there is no competent 
medical evidence of any type of acquired psychiatric disorder.  
Moreover, in the absence of a current disability, the Board does 
not have to address the merits of the Veteran's purported 
stressor(s) at this time.

The Board also notes that the Court has acknowledged that a VA 
medical examination is not required in circumstances where the 
record does not reflect the Veteran has a current disability.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 C.F.R. § 3.159(c)(4).

For these reasons, the Board has concluded that the preponderance 
of the evidence is against the Veteran's claims of service 
connection for kidney disorder, peripheral neuropathy, a chronic 
disability manifested by hands shaking, and/or an acquired 
psychiatric disorder including PTSD.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal with respect to these claims must be denied.















ORDER

Entitlement to service connection for coronary artery disease is 
granted.

Entitlement to service connection for a kidney disorder is 
denied.

Entitlement to service connection for nerves (also claimed as 
hands shaking) is denied.

Entitlement to service connection for peripheral neuropathy of 
the upper and lower extremities is denied.

Entitlement to service connection for PTSD is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


